Citation Nr: 0518306	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  01-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1961 to August 
1964.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2001, a statement 
of the case was issued in July 2001, and a substantive appeal 
was received in July 2001.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

From discussion in his May 2001 notice of disagreement and 
July 2001 substantive appeal, the veteran appears to be 
attempting to reopen the issue of service connection for his 
knee disability.  This matter is hereby referred to the RO 
for clarification and any necessary action.  

The veteran initially requested a Board hearing and one was 
scheduled in July 2002; however, the veteran failed to appear 
for the hearing.  The Board remanded the case in November 
2003.


FINDING OF FACT

Low back disability was not manifested during the veteran's 
active duty service or for many years thereafter; nor is low 
back disability otherwise related to such service. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2001, May 2004, and September 2004 RO letters, the April 2001 
rating decision, and the July 2001 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the February 2001, May 2004, and 
September 2004 letters, the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the February 2001, May 2004, and 
September 2004 letters implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in February 2001, prior to the RO's decision to 
deny the claim in April 2001 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and lay statements.  The Board notes that a 
VA examination was not conducted with regard to the low back 
disability.  In view of the negative service medical records 
after his 1963 back strain and the lack of competent evidence 
of back symptomatology for many years after service, the 
Board concludes that the record as it stands includes 
sufficient competent evidence to decide the claim and that no 
VA examination with etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Pursuant to the November 2003 Board remand 
the RO requested records from private doctors.  
Unfortunately, the letters were returned as undeliverable.  
The RO also obtained all the VA medical records available.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflected treatment in August 1963 
for a complaint of back pain.  The examiner's impression was 
back strain.  Subsequent service medical records are negative 
for treatment, findings, or diagnosis of low back disability 
or low back pain.  The examiner at the veteran's August 1964 
examination prior to discharge found his spine to be normal.  
No other defects were noted at the discharge exam.

Post-service VA medical records reflected treatment for 
chronic back pain in March 1976.  An April 1976 treatment 
record again reflected back pain and noted that he hurt his 
back in spring 1975.  The treatment records failed to reflect 
a diagnosis of a back disability.  A subsequent November 1976 
psychiatric exam noted his previous orthopedic work-up failed 
to reveal a cause for his back problems.  Despite attempts by 
the RO to obtain additional records from private doctors, a 
VA facility, and the veteran, no additional post-service 
medical records with regard to the back have been obtained.    

The veteran provided an April 2001 statement in support of 
his claim, contending that he injured his back in-service.  
The veteran was unable to recall the date but provided names 
of fellow service members and his command at the time.  The 
veteran provided eight buddy statements certifying that he 
injured his back during service in the Marine Corps, some of 
the statements indicated it occurred 1964.  The veteran also 
provided a statement from his sister indicating that her 
brother injured his back in 1963.  

Based upon the medical record, the in-service back strain 
appears to have been acute.  The veteran injured his back in 
August 1963 but there were no additional treatments for his 
back the following year.  The discharge examination reflected 
that his spine was normal and he had no defects.  Based upon 
the record, the veteran's next treatment for his back was in 
early 1976, more than 10 years after discharge.  Moreover, 
the medical treatment record reflected that his back problems 
in 1976 were related to an injury in spring 1975 and not his 
back strain in service.  Because the veteran's in-service 
back strain was acute in nature and his post-service 
treatment appears to be related to a new injury, there is no 
evidence of a relationship between any current back 
disability and service.  The preponderance of the evidence is 
against the claim of service connection for back disability

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


